Citation Nr: 0941125	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  09-29 446	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals December 1966 decision that denied 
a rating in excess of 70 percent for paranoid schizophrenia.   

(The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) pursuant to 38 U.S.C.A. § 1318 is 
addressed in a separate decision).   


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


APPEARANCE AT ORAL ARGUMENT

Moving party and the Veteran's son

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from February 1944 to 
April 1946.  He died in March 1973.  The moving party is the 
Veteran's widow (surviving spouse).    

This case comes before the Board by way of an August 2009 
motion by the moving party's representative.  The moving 
party seeks revision or reversal of the December 1966 Board 
of Veterans' Appeals (Board) decision on the grounds of CUE, 
to the extent the Board failed to consider the propriety of 
the reduction from 100 to 70 percent for the Veteran's 
service-connected paranoid schizophrenia.   

In April 2009, the moving party previously filed a motion for 
reconsideration of the Board's December 1966 decision.  
However, the Deputy Vice-Chairman of the Board denied the 
moving party's motion for reconsideration in August 2009.  
See 38 U.S.C.A. §§ 7103, 7104 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 20.1000, 20.1001 (2009).  This prior motion for 
reconsideration is not considered to be the same as a motion 
for revision on the basis of CUE, the issue currently on 
appeal.  See 38 C.F.R. § 20.1404(e).  In essence, the motion 
for reconsideration is no longer at issue at this time.  

In April 2009, the moving party presented testimony at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  

This case has been advanced on the Board's docket.  See 38 
U.S.C.A. § 7107 (West 2002 and Supp. 2009); 38 C.F.R. 
§ 20.900(c) (2009).   

FINDINGS OF FACT

1.  The correct facts, as they were known at the time of the 
December 1966 decision were before the Board.                                                                                                         
                                                                                                                                          
2.  The statutory or regulatory provisions then extant in 
December 1966 were not correctly applied by the Board, and 
the failure to apply those laws and regulations manifestly 
changed the outcome.


CONCLUSION OF LAW

The December 1966 Board decision contains clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 
38 C.F.R. §§ 3.105, 20.1403 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2009), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  

However, the VCAA does not apply to claims of clear and 
unmistakable error.  See Parker v. Principi, 15 Vet. App. 407 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 
(2001).  See also 38 C.F.R. § 20.1411 (2009) (obligations 
imposed by other statutes listed are not applicable to 
motions to revise or reverse Board decisions).  Therefore, 
the provisions of the VCAA are not for application with 
respect to the current appeal.    

Governing Laws and Regulations for CUE

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2009).  However, a final Board decision may be revised or 
reversed on grounds of clear and unmistakable error.  
38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002).  Motions for 
review of prior Board decisions on the grounds of clear and 
unmistakable error are adjudicated pursuant to the Board's 
Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.

If the evidence establishes clear and unmistakable error, an 
undebatable, outcome- determinative error, the prior decision 
must be reversed or revised, and the decision constituting 
reversal or revision has the same effect as if the decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 7111(b).  See also 38 C.F.R. § 3.105(a).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a); Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  The "benefit of the doubt" 
rule of 38 U.S.C.A. 5107(b) does not apply to a motion to 
revise a Board decision due to clear and unmistakable error.  
38 C.F.R. § 20.1411(a).  Review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  38 
C.F.R. § 20.1403(b)(1).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision, VA's failure to fulfill the duty to assist, 
a disagreement as to how the facts were weighed or evaluated, 
or a change in the interpretation of a statute or regulation 
which was previously correctly applied.  38 C.F.R. § 
20.1403(d).

When a rating decision is deemed subsumed by a supervening 
Board decision, then as a matter of law the rating decision 
cannot be the subject of a claim of clear and unmistakable 
error.  Rather, in such a case, the claimant "must proceed 
before the Board and urge that there was clear and 
unmistakable error" in the Board decision.  Brown v. West, 
203 F.3d 1378, 1381 (Fed. Cir. 2000).  See also 38 C.F.R. 
§ 20.1104.  

A claim requesting review for clear and unmistakable error 
may be filed at any time after the underlying decision is 
made.  38 U.S.C.A. § 7111(d); 38 C.F.R. § 20.1404(c).  
Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 
1-98, the Board's authority applies to any claim pending on 
or filed after the date of enactment of 38 U.S.C.A. § 7111, 
that is, November 21, 1997.  See 38 C.F.R. § 20.1400.  The 
moving party's motion for review or revision was filed with 
the Board in August 2009, subsequent to November 21, 1997.  
Therefore, the Board can address this motion.  

Procedural History

The RO granted the Veteran service connection for a nervous 
condition in a May 1946 rating decision.  This condition was 
eventually diagnosed as a paranoid schizophrenic reaction.  
Over time, the Veteran was assigned 30, 50, and 70 percent 
ratings prior to March 1, 1956.  Thereafter, from March 1, 
1956 to July 1, 1966, a period lasting over 10 years, he was 
assigned a 100 percent rating for his schizophrenia.  But 
from July 1, 1966 to November 6, 1967, the Veteran's rating 
was reduced to 70 percent disabling.  From November 6, 1967 
until his death on March 20, 1973, the Veteran was reassigned 
a 100 percent rating for his schizophrenia.  

The reduction in the Veteran's rating from 100 to 70 percent 
for the time period from July 1, 1966 to November 6, 1967, is 
the central issue in this case.  This reduction was based in 
part on the findings of a March 1966 VA psychiatric examiner.  
Based partly on these examination findings, the RO, in an 
April 1966 rating decision, reduced the rating for the 
service-connected paranoid schizophrenia from 100 percent to 
70 percent, effective from July 1, 1966.  The RO stated that 
the reduction was being taken under VAR 1105 (E) (also known 
as 38 C.F.R. 3.105(e)).  This provision provided that where 
the reduction in evaluation of a service-connected disability 
or employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, rating action 
will be taken.  The reduction will be made effective the last 
day of the month in which a 60-day period from date of notice 
to the payee expires.  The Veteran will be notified at his or 
her latest address of record of the action taken and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence.  The 
procedure outlined in 38 C.F.R. 3.105(e) was correctly 
followed by the RO.  The reduction issue was eventually 
appealed to the Board, which issued the decision in question 
in December 1966.  

In its December 1966 decision, the Board found that an 
increased rating for paranoid schizophrenia, rated at 70 
percent, was not warranted.  In support of the decision, the 
Board cited some of the findings which were reported on the 
March 1966 VA psychiatric examination report.  The Board 
found that although the Veteran displayed manifestations of a 
severe psychotic disorder, his symptoms were not of such 
extent or severity as to produce complete social and 
industrial inadaptability.  In particular, according to the 
Board, the evidence did not reveal that the Veteran was 
unemployable due to his service-connected schizophrenia.  In 
making this determination, however, the Board did not address 
or cite the applicable reduction regulations - 38 C.F.R. § 
3.343 or § 3.344.

Analysis

At the outset, the Board concludes the August 2009 motion for 
revision on the basis of clear and unmistakable error, 
supplemented by the September 2009 Informal Hearing 
Presentation (IHP), meets the filing and pleading 
requirements of 38 C.F.R. §§ 20.1400(a), 1404(a), (b).  

In this case, the moving party's representative has asserted 
several arguments with regard to clear and unmistakable error 
in the December 1966 Board decision.  See April 2009 hearing 
testimony; September 2009 IHP; and October 2009 IHP.  

First, the moving party assets that the Board lacked 
jurisdiction to address the reduction issue on the merits in 
December 1966 since the Veteran did not file a formal Notice 
of Disagreement (NOD) as to the RO's April 1966 reduction 
determination.  Although a Statement of the Case (SOC) was 
issued in May 1966 without the Veteran filing a NOD, followed 
by a May 1966 Substantive Appeal (VA Form 1-9) from the 
Veteran, the moving party still contends that the Board erred 
by addressing an issue over which it did not have 
jurisdiction.  The moving party cited 38 C.F.R. § 19.112 
(1966), which stated that "an appeal consists of a timely 
filed notice of disagreement in writing, and, after a 
statement of the case has been issued, a timely filed 
substantive appeal.  The moving party maintains the Board 
could have remedied the procedural irregularity in December 
1966 by construing the VA Form 1-9 as a timely NOD, and then 
remanding the case to the RO for the issuance of a SOC or 
SSOC on the reduction issue.  

Second, according to the moving party, to the extent the 
Board finds it had jurisdiction over the reduction issue in 
December 1966, the Board still addressed the wrong issue at 
that time.  That is, in the December 1966 decision, the Board 
mischaracterized the issue on appeal as an increased rating 
beyond 70 percent for schizophrenic reaction, instead of 
characterizing the issue as propriety of the reduction from 
100 to 70 percent.  This was a critical decision because the 
standard of review for increased rating cases is different 
than the standard of review for reduction cases.  

Third, the moving party argues that in its December 1966 
decision, the Board failed to cite or even address the 
applicable regulations pertaining to reductions - 38 C.F.R. 
§ 3.343 or § 3.344 (1966).  In particular, in accordance with 
38 C.F.R. § 3.344(a) (1966), the Board failed to consider 
whether material improvement in the Veteran's mental 
condition will be maintained under the ordinary conditions of 
life, "i.e., while working or actively seeking work."  See 
also 38 C.F.R. § 3.343 (1966).  The moving party believes the 
failure to adequately apply 38 C.F.R. § 3.344 constituted 
clear and unmistakable error because the regulation had such 
a direct bearing on whether the reduction was proper.  A 
finding of clear and unmistakable error in the December 1966 
decision by the Board would thereby allow restoration of the 
100 percent rating from July 1, 1966 to November 6, 1967.  It 
follows that the assignment of a 100 percent rating for 
schizophrenia for over 10 years prior to the Veteran's March 
1973 death would then permit the Board to grant the Section 
1318 DIC claim, which is also on appeal and is being 
addressed in a separate decision.  This is the moving party's 
ultimate objective.     

With regard to the moving party's first argument, the Board 
acknowledges the moving party's initial assertion that the 
Board lacked jurisdiction to address the reduction issue on 
the merits in its December 1966 decision since the Veteran 
did not file a formal NOD as to the RO's April 1966 reduction 
determination.  However, the Board finds that the May 1966 VA 
Form 1-9 actually constituted a timely NOD filed within one 
year of the April 1966 rating decision, thereby establishing 
jurisdiction of the reduction issue for the Board.  See 38 
C.F.R. § 19.113 (1966) (stating that any written 
communication from a claimant or his representative 
expressing dissatisfaction with a decision could be construed 
as a NOD, and that it need not be couched in specific 
language); see also 38 C.F.R. § 19.118 (1966) (indicating 
that a NOD shall be filed within one year from the date of 
mailing of an initial determination).  Although construing 
the May 1966 VA Form 1-9 as an NOD means that it could no 
longer constitute a Substantive Appeal as to the May 2006 
SOC, it has been held that unlike an NOD, the filing of a 
Substantive Appeal is not jurisdictional.  See Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996) (holding that despite the 
lack of a Substantive Appeal, the Board waived jurisdictional 
objections by reviewing the claim); Rowell v. Principi, 4 
Vet. App. 9, 17-18 (1993) (holding that the Board was not 
deprived of jurisdiction where the RO treated an appeal as 
timely and did not close the appeal).  Consequently, under 
this case law, it was still proper for the Board to exercise 
jurisdiction of the reduction claim at the time of its 
December 1966 decision.  In any event, as discussed in detail 
below, the present decision granting the Veteran's CUE claim 
is considered a full grant of the benefits sought by the 
Veteran, such that there would be no prejudice to him in the 
Board's finding that it had jurisdiction of the reduction 
issue in December 1966.  

With regard to the moving party's second and third arguments 
as to mischaracterization of the issue on appeal and 
misapplication of the relevant reduction laws, in December 
1966, applicable VA law pertaining to reductions were 38 
C.F.R. § 3.343 and § 3.344.  These regulations, although 
undergoing several cosmetic changes, have undergone no 
substantive change since 1966.    

According to 38 C.F.R. 3.343 (1966), total disability 
ratings, when warranted by the severity of the condition and 
not granted purely because of hospital, surgical, or home 
treatment, or individual unemployability will not be reduced, 
in the absence of clear error, without examination showing 
material improvement in physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
consideration must be given particularly to whether the 
Veteran attained improvement under the ordinary conditions of 
life, i.e., while working or actively seeking work or whether 
the symptoms have been brought under control by prolonged 
rest, or generally, by following a regimen which precludes 
work, and, if the latter, reduction from total disability 
ratings will not be considered pending reexamination after a 
period of employment (3 to 6 months).  

According to 38 C.F.R. 3.344(a) (1966), rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and [VA] 
regulations governing disability compensation and pension.  
It is essential that the entire record of examinations and 
the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history. . . . 
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as the 
basis of reduction.  Ratings on account of disease subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. . . . Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  The regulation specified that the 
provisions of 38 C.F.R. § 3.344(a) apply to ratings that have 
continued for long periods at the same level (5 years or 
more).  38 C.F.R. § 3.344(c) (1966).

In addition, under the General Rating Formula for Psychotic 
Reactions, active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
complete social and industrial inadaptability warranted a 100 
percent rating.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1966).  A 70 percent rating was assigned for schizophrenia 
with lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  Id.

The evidence of record demonstrates that the regulatory 
provisions extant in December 1966 were incorrectly applied 
by the Board.  38 C.F.R. § 20.1403(a).  That is, in making 
this determination, the Board has considered the law in 
effect at the time of the December 1966 Board decision.  
38 C.F.R. § 20.1403(b)(1); Russel, 3 Vet. App. at 313-14.  

Specifically, a review of the Board's December 1966 decision 
does not support the conclusion that 38 C.F.R. § 3.343 or § 
3.344(a) had been considered and applied.  Rather, the 
decision characterized the issue as one of an increased 
rating.  The Board simply determined that the Veteran did not 
meet the criteria for a higher 100 percent rating.  However, 
a rating reduction may be upheld in the absence of specific 
reference to the controlling regulation if all the evidence 
of record allows a conclusion that the controlling regulation 
had been considered and applied.  If it cannot be determined 
that the controlling regulation was considered, then it must 
be determined whether the claimant was prejudiced by the 
error.  See VAOPGCPREC 6-92 (March 6, 1992).

In the present case, the 100 percent rating had been in 
effect for more than 5 years (from March 1, 1956 to July 1, 
1966).  The reduction in rating, therefore, could not be 
effected without meeting the requirements of § 3.344(a).  See 
38 C.F.R. § 3.344(c).  As it cannot be concluded that 3.344 
was fully considered by the Board in December 1966, the Board 
must therefore consider whether the omission was so 
prejudicial that but for the error the outcome would have 
been manifestly different.  See 38 C.F.R. § 20.1403(c).  It 
is true that the March 1966 VA examination was full and 
complete, and the Board listed other VA medical evidence 
dated from 1963 to 1966, as well as the March 1966 
examination, in making its conclusion.  However, the Board 
still failed to consider whether material improvement in the 
Veteran's mental condition will be maintained under the 
ordinary conditions of life, i.e., while working or actively 
seeking work.  In fact, the March 1966 VA psychiatric 
examiner noted the Veteran had neither worked nor sought 
employment in eight years because of his schizophrenia.  VA 
inpatient and outpatient records including VA psychiatric 
hospitalization from 1958 to 1966 reveal frequent 
hospitalizations, frequent treatment and complaints, and no 
sustained improvement in his schizophrenia.  Of significance 
is the Veteran's candid assertions in his May 1966 
Substantive Appeal of his inability to keep gainful 
employment.  He admitted that at times he had mild 
improvement lasting at most a month, but then followed by 
further tremors, anxiety, and depression.  In other words, 
the Veteran credibly relates any improvement could not be 
maintained.  All of his VA treatment and hospitalization 
records support this conclusion.  This conclusion is 
undebatable, as reasonable minds could not differ on it.  38 
C.F.R. § 20.1403(a).  The March 1966 VA examiner, although 
indicating that the Veteran is not totally unemployable, did 
not state that that material improvement in the Veteran's 
mental condition will be maintained under the ordinary 
conditions of life.  As noted above, the Board did not make 
this finding as well.  

In light of the above, based on the record at the time of the 
December 1966 Board decision, it is concluded that the 
omission of the consideration of section 3.344(a) was so 
prejudicial that, but for the error, the outcome would have 
been manifestly different.  The Board's December 1966 
decision, therefore, is clearly and unmistakably erroneous 
and the decision must be revised.  38 C.F.R. § 20.1403(c) 
(2009).   As such, the Veteran's 100 percent rating for 
schizophrenia is reinstated from July 1, 1966 to November 6, 
1967.  


	(CONTINUED ON NEXT PAGE)


ORDER

The motion for reversal and revision of the December 1966 
Board decision on the basis of clear and unmistakable error 
is granted.  




                       
____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



